DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/21 has been entered. It is noted that new claim 31 is dependent upon  withdrawn claim 2 and is likewise considered directed to a non-elected invention.  Claim 31 is hereby withdrawn from consideration, however remains eligible for rejoinder as per MPEP 821.04.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 is dependent upon cancelled claim 1; appropriate amendment is required.  Regarding claim 30, the sensor positioned as claimed between component rollers is not considered part of the first array for sensing along respective parallel axes to the claimed operational axis.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Duran et al. (US 2009/0035107) in view of Lawson et al. (US 2009/0035107).
Duran et al. disclose a robot tool comprising a gripping system having an array of at least three gripping units 32 spaced about and defining a system operational axis (OA); 
Regarding the drive sub-systems Duran et al. disclose providing movement of elements as claimed including second sub-system (including actuators 30) for driving gripping units 32 in a direction parallel to the OA, third sub-system (including motors 26) for driving gripping units 32 in directions perpendicular to the OA, and both angular movement of the array (rotational positioning about 24a) and translational movement of the array and OA (along guide 12) respectively as claimed is considered provided by motor 14 as best understood as part of a first sub-system; see para. 28. Note that the control drive components for providing the angular positioning and translational movement of an array is considered provided by linked control units therefore considered part of the same “sub-system”. While the drive link connections are not clearly depicted, it is understood that each component is powered and controlled considered linked or at the minimum an obvious design choice to mechanically link each control to motor 14 for selective actuation as desired.
Duran et al. furthermore disclose a first array of sensors 38 spaced about the operational axis for sensing, along respective axes parallel to the operational axis, the positions of respective sidewall surface parts of a wheel located adjacent the robot tool, see figure 10.  Duran et al. disclose a control (microprocessor; see para. 33)  having inputs from sensor arrays and outputs responsive to the inputs to effect operation of the drive sub-systems to align the operational axis with a rotational axis of the wheel, more the gripping units parallel to the operational axis to positions adjacent the wheel tread surface, and to move the gripping units perpendicularly to the operational axis to contact and grip the wheel tread surface. ; see figure 2, abstract, para. 34-35.
Duran et al. do not directly disclose a second array of sensors spaced about the operational axis for sensing the position of respective tread surface parts of the wheel along respective directions perpendicularly to the operational axis, however Lawson et al. in a similar wheel handling device teaches providing an array of sensors 54 about a rotational OA for sensing positions of surface parts perpendicular to the OA; see figure 1, para. 30.  It would have been obvious to one of ordinary skill in the art to provide an array of sensors as taught by Lawson et al. in the invention to Duran et al. for sensing in the claimed direction.
Regarding gripping units comprising at least one roller, Lawson et al. teaches gripping roller pairs 42 with imaging camera sensors 54 in between rollers capable of inspecting; see Lawson para. 30+.  It would have been obvious to incorporate roller devices as provided by Lawson et al. as gripping units to engage and manipulate the wheel as claimed.




Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Duran et al. (US 2009/0035107) in view of Lawson et al. (US 2009/0035107) and further view of Soto (US 2014/0050554).
Duran et al. do not provide a roller gripper control as claimed, however Soto teaches a wheel handling device comprising an automated wheel support system comprising roller grippers 23, 42 for facilitating rotation of wheel 12; see fig. 1.  Soto discusses automating rotation (by at least one driven roller); see para. 45.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing roller grippers and/or at least one driven roller as taught by Soto in the invention to Duran et al. for facilitating wheel positioning for mounting as required.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Duran et al. (US 2009/0035107) in view of Lawson et al. (US 2009/0035107) and further view of Kane (US 4,735,250).
The modified invention to Duran et al. as provided above while providing for a plurality of sensors for providing input control information is not considered to include a sensor pad for indication of a wheel contact and absorbing dynamic impact from the wheel, however Kane teaches sensor pad 76 positioned at the end of displaceable rod 74 considered to dynamically engage a wheel surface inherently absorbing impact and connected to control switch actuator 72; see figures col. 5, lines 3+.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a sensor pad as claimed as taught by Kane in the modified invention to Duran et al. for dynamically engaging a wheel rim and initiating a control feedback.  
Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/7/21 have been fully considered but they are not persuasive.  The previous confusion regarding the interface part has been eliminated by the amendments.  Duran et al. is considered to provide movements of gripping units/arrays and operational axis as claimed.  Providing a second sensor array as taught by Lawson is considered within the skill of one of ordinary skill in the art. Note that a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.  While evaluating obviousness, one must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions; see KSR Int. v. Teleflex 550 US__(2007).  
To determine whether there was an apparent reason to combine the known elements in the way a patent claims, it will often be necessary to look to interrelated teachings of multiple patents; to the effects of demands known to the design community or present in the marketplace; and to the background knowledge possessed by a person having ordinary skill in the art; ibid.  
The analysis need not seek out precise teachings directed to the challenged claimed specific subject matter, for a court can consider the inferences and creative steps a person of ordinary skill in the art would employ.  Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed; ibid.  Note also that “A person of ordinary skill is also a person of ordinary creativity, not an automaton”); Ball Aerosol & Specialty Container, Inc. v. Limited Brands, Inc., 555 F.3d 984, 993 (Fed. Cir. 2009).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759